Order reversed on the law and the facts, with ten dollars- costs and disbursements, and motion denied, with ten dollars costs. No case for changing the place of trial for the convenience of witnesses is made by the defendants’ affidavits. The fact that-the cause of action arose in New York county does not alone furnish a sufficient reason for changing the place of trial, and witnesses would not be unduly inconvenienced in going from the Presbyterian Hospital to the Court House in Long Island City. It does not appear in the affidavits that either of the defendants resides in New York county, and if they do they have not complied with the requirements of rule 146 of the Rules of Civil Practice. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.